The defendant, Joe C. Cushman, was indicted for murder in the first degree — killing Kathleen Cushman. The jury found him guilty of murder in the first degree, as charged in the indictment, and fixed his punishment at imprisonment in the penitentiary for and during his life. The appeal is from this judgment of conviction, and is on the record proper, without the oral charge of the court, and without a bill of exceptions. The indictment follows the form for murder in the first degree, declared by the statute to be sufficient. Form 76 under section 7161, Code 1907, for section 7084, Code 1907. The record *Page 694 
follows the forms and requisites of the statutes as to the drawing and summoning of the special venire, notice to the defendant of the venire, and the record of the trial, judgment, and sentence is regular and legal in form. There are no refused written charges, requested by the defendant. We find many written charges in the record; all were requested by the defendant, and all were given by the court. The record is free from error, and the judgment is affirmed. Affirmed.
ANDERSON, C. J., and SAYRE and GARDNER, JJ., concur.